        Case 1:20-mc-00089-AKH Document 1-3 Filed 02/14/20 Page 1 of 2


                                                                 USDCSDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                 ELECTRONICALLY FILED
                                                                 DOC#:
In re Application Pursuant to 28 U.S.C. § 1782 of
                                                                         ---------
                                                                 DATE FILED: J .. \7-U
Cooperatieve Rabobank U.A.; Credit Agricole
Corporate and Investment Bank; ING Bank N.V.;
the International Finance Corporation; Natixis, New
York Branch; and Nederlandse Financierings-             Case No. 20-mc-89
Maatschappij Voor Ontwikkelingslanden N. V.

 For an Order to Conduct Discovery for
 Use in Foreign Proceedings.


                                            ORDER

       Upon consideration of the Ex Parte Application (the "Application") of Cooperatieve

Rabobank U.A.; Credit Agricole Corporate and Investment Bank; ING Bank N.V.; the

International Finance Corporation; Natixis, New York Branch; and Nederlandse Financierings-

Maatschappij Voor Ontwikkelingslanden N.V. (collectively, the "Steering Committee") for

Judicial Assistance Pursuant to 28 U.S.C. § 1782, the Steering Committee ' s memorandum of law,

and the supporting declaration of Guillermo Jorge (the "Jorge Declaration"), the application is

found to be appropriate.

       Therefore, it is HEREBY ORDERED THAT:

       1.      The Steering Committee' s Application for discovery from The Clearing House

Payments Company L.L.C ("Clearing House") and the other financial institutions identified on

Exhibit A to the Jorge Declaration (collectively with the Clearing House, the "Discovery Targets")

pursuant to 28 U.S .C. § 1782 is granted;

       2.      The Steering Committee is authorized pursuant to 28 U.S.C. § 1782 to take

discovery from the Discovery Targets relating to the issues identified in it application including

(a) issuing subpoenas for the production of documents by the Discovery Targets in substantially
           Case 1:20-mc-00089-AKH Document 1-3 Filed 02/14/20 Page 2 of 2



the forms attached to the Application as Exhibits A and B, and (b) issuing additional subpoenas

for the production of documents as the Steering Committee may reasonably deem appropriate and

are consistent with the Federal Rules of Civil Procedure;

         3.        The Discovery Targets are directed to comply with such subpoenas in accordance

with the Federal Rules of Civil Procedure and the Rules of this Court;

         4.        Counsel for the Steering Committee is appointed to issue, sign, and serve such

subpoenas upon Discovery Targets;

         5.        The Steering Committee shall deliver copies of this order and any subpoenas issued

pursuant to the order to Vicentin and its affiliated entities and individuals set forth in Exhibit B to

the Jorge Declaration.


                                                                        __ ...,_
         Signed this ll_ day of February, 2020




                                                                                   SO ORDERED




Vicentin - Proposed 1782 Order.DOCX                 2
